DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/15/2019.  These drawings are acceptable.

Claim Status
Claims 1-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; 2012/0126982) in view of Zegelin et al. (Zegelin; US 2007/0159298).
As per claim 1, Lee teaches a method for operating a security tag coupled to an item (a label 100 coupled to an item as shown in FIG. 1), comprising: 
storing first item related information in a datastore of the security tag that is associated with an output device (an ESL tag 209 which stores item related information in a memory and is associated with a display; see e.g. para. [0033-34]) and second item related information in an integrated Radio Frequency Identification ("RFID") element of the security tag (an RFID tag which stores another item related information; see e.g. para. [0031], wherein the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice"; see e.g. MPEP 2144.04, section V, part B); 
receiving third item related information at a microcontroller of the security tag (a third information related to item can be received by the ESL tag; see e.g. para. [0034]); 
using the third item related information to write over at least one of the first item related information and the second item related information (the item related details are updated, see e.g. para. [0034] and [0038], which is over writing the current item details; see e.g. para. [0058]); and 
synchronizing advertised information and register information for the item by outputting the third item related information from the output device and the integrated RFID element (the updated item related details is the register information which is updated and also synchronized by displaying or outputting from the display device, see e.g. para. [0033-36] and [0058], as well as the RFID since tag reader 211 can control the tag 209 or tag 207; see e.g. para. [0039]. Even though the outputting is for the tag 207 or 209, it would have been obvious to one of ordinary skill in the art to output and update the information in the tag 207 and 209 for having homogenous data for item 205. Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice"; see e.g. MPEP 2144.04, section V, part B). 
Lee does not teach performing comparison operations by the microcontroller to compare the third item related information with at least one of the first item related information and the second item related information and the write over is based on results of the comparison operations. 
Zegelin, however, teaches performing comparison operations by a microcontroller to compare a third item related information with at least one of a first item related information and a second item related information and write over is based on results of the comparison operations (a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison; see e.g. para. [0008]). 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
As per claim 2, the method according to claim 1 as taught by Lee and Zegelin, wherein Lee teaches at least one of the first, second and third item related information comprises at least one of an item description, item nutritional information, a promotional message, an item regular price, an item sale price, a currency symbol, and a source of the item (the ESL tag 209 may include a place of origin of the item; see e.g. para. [0033]). 
As per claim 3, the method according to claim 1 as taught by Lee and Zegelin, wherein Lee teaches that the output device comprises at least one of a display (the ESL tag 209 comprises an output device i.e. a display unit; see e.g. para. [0034]) and a speaker. 
As per claim 4, the method according to claim 1 as taught by Lee and Zegelin, wherein Lee teaches that the microcontroller receives the third item related information directly from the integrated RFID element, a communications device of the security tag (the ESL tag 209 receives information from tag reader 211 to update the item details as discussed earlier, see e.g. para. [0034], wherein the communication between the tag and the reader is done using a communication device of the ESL tag 209), or an external device via at least one electrical contact of the security tag.
As per claim 5, the method according to claim 1 as taught by Lee and Zegelin, wherein Lee teaches that the method further comprising: receiving the third item related information at the integrated RFID element; using the third item related information to write over the second item related information (the item related information which needs to be replaced or updated with the existing information as discussed in analysis of merits of claim 1; see e.g. para. [0034], [0038] etc. and the received information from the server or the reader is written over the existing information); notifying the microcontroller that the second item related information has been written over (item related information is updated and displayed, see e.g. para. [0033-34], wherein a relevant processor or a controller, i.e. display controller or driver, is notified in order to process or drive the display for displaying the updated information); and in response to the notifying, performing operations by the microcontroller to receive the third item related information from the integrated RFID element (in response to the notifying, the item related information is displayed on the display, see e.g. para. [0048], which is received from the RFID reader, using antenna 311, as discussed earlier; see e.g. para. [0033-35]). Lee does not teach to obtain the first item related information from the datastore, prior to performing the comparison operations. 
Zegelin, however, teaches that a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison (see e.g. para. [0008]). 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
As per claim 6, the method according to claim 1 as taught by Lee and Zegelin, further comprising: receiving the third item related information at a communication device of the security tag; the item related information which needs to be replaced or updated with the existing information as discussed in analysis of merits of claim 1; see e.g. para. [0034], [0038] etc. and the received information from the server or the reader is written over the existing information); notifying the microcontroller that the first item related information has been written over (item related information is updated and displayed, see e.g. para. [0033-34], wherein a relevant processor or a controller, i.e. display controller or driver, is notified in order to process or drive the display for displaying the updated information); and in response to the notifying, performing operations by the microcontroller to receive the third item related information from the communication device (in response to the notifying, the item related information is displayed on the display, see e.g. para. [0048], which is received from a reader 211, using antenna 311, as discussed earlier; see e.g. para. [0033-35]). Lee does not teach to obtain the second item related information from the integrated RFID element, prior to performing the comparison operations. 
Zegelin, however, teaches that a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison (see e.g. para. [0008]). 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
As per claim 7, the method according to claim 1, wherein the microcontroller receives the third item related information, and performs operations (the item related information which needs to be replaced or updated with the existing information as discussed in analysis of merits of claim 1; see e.g. para. [0034], [0038] etc. and the received information from the server or the reader is written over the existing information), in response to the reception of the third item related information (the one or more operations are performed in response to the third item related information received from the reader or the server as discussed earlier). Lee does not teach to obtain the first item related information from the output device and the second item related information from the RFID element, prior to performing the comparison operations. 
Zegelin, however, teaches that a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison (see e.g. para. [0008]). Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" (see e.g. MPEP 2144.04, section V, part B). Additionally, the new information would be information related to the item which is received from a RFID reader by the integrated RFID tag in an obvious case of integrated ESL tag 209 and RFID tag 207. 
Even though the disclosed references do not teach that the third item related information is received via a wired connection facilitated by at least one electrical contact of the security tag, it would have been obvious to one of ordinary skill in the art that one or more connection in an integrated electronic device are electrical in nature and data communication between one or more components takes place using these electrical contacts. Therefore, it would have been obvious to a skilled person that data between the ESL tag 209 and RFID tag (see e.g. para. [0029-33]) is exchanged using wired or electrical contacts for the purpose of increased speed of communication compared to a wireless connection. 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine 
As per claim 8, the method according to claim 1 as taught by Lee and Zegelin, wherein Lee does not teach that the method further comprising harvesting energy from an external energy source and using the harvested energy to power electronic components of the security tag at least during a synchronization of the advertised information and register information. 
Zegelin, however, teaches that an RFID tag can be an active tag or a passive tag depending on specific application of the RFID tag, wherein the passive RFID tag uses electrical current induced in the antenna by the incoming RF signal to carry out their intended functionality (see e.g. para. [0003-5]). It would have been obvious to one of ordinary skill in the art that the synchronization of the advertised information and stored information is carried out using received power from the reader 211 is case of a passive ESL tag 209. 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced cost to manufacture passive tags as suggested by Zegelin (see e.g. para. [0004]).
As per claim 9, the method according to claim 1 as taught by Lee and Zegelin, wherein Lee teaches the security tag comprises an Electronic Article Surveillance ("EAS") component in addition to the RFID component (the ESL tag 209 and RFID tag 207; see e.g. para. [0029] and FIG. 2). Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" (see e.g. MPEP 2144.04, section V, part B). 

As per claim 10, the method according to claim 1 as taught by Lee and Zegelin, wherein Lee teaches that the third item related information is communicated to the security tag in response to a trigger event for updating the advertised information or the register information (the item related information is communicated from the reader to the ESL tag 209 in response to a trigger event for updating the advertised information; see e.g. para. [0033-34]). 
As per claim 11, a security tag, comprising: an output device configured to output advertised information for an item (a display unit attached to output item related information i.e. price; see e.g. para. [0033-34]); a datastore storing first item related information that is to be output from the output device as the advertised information (an ESL tag 209 which stores item related information in a memory and is associated with a display; see e.g. para. [0033-34]); an integrated Radio Frequency Identification ("RFID") element having second item related information stored therein (an RFID tag which stores another item related information; see e.g. para. [0031], wherein the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice"; see e.g. MPEP 2144.04, section V, part B); a microcontroller configured to receive third item related information (a controller or microcontroller which receives the information related to the update and updates; see e.g. para. [0033-35]), use the third item related information to cause at least one of the first item related information and the second item related information to be written over (the item related details are updated, see e.g. para. [0034] and [0038], which is over writing the current item details; see e.g. para. [0058]), and synchronize the advertised information and register information for the item by causing the third item related information to be output from the output the updated item related details is the register information which is updated and also synchronized by displaying or outputting from the display device, see e.g. para. [0033-36] and [0058], as well as the RFID since tag reader 211 can control the tag 209 or tag 207; see e.g. para. [0039]. Even though the outputting is for the tag 207 or 209, it would have been obvious to one of ordinary skill in the art to output and update the information in the tag 207 and 209 for having homogenous data for item 205. Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice"; see e.g. MPEP 2144.04, section V, part B).
Lee does not explicitly teach perform comparison operations to compare the third item related information with at least one of the first item related information and the second item related information and the overwrite is based on results of the comparison operations. 
Zegelin, however, teaches performing comparison operations by a microcontroller to compare a third item related information with at least one of a first item related information and a second item related information and write over is based on results of the comparison operations (a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison; see e.g. para. [0008]). 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
As per claim 12, it is interpreted and rejected as claim 2.
As per claim 13, it is interpreted and rejected as claim 3.
As per claim 14, it is interpreted and rejected as claim 4.
As per claim 15, it is interpreted and rejected as claim 5.
As per claim 16, it is interpreted and rejected as claim 6.
As per claim 17, it is interpreted and rejected as claim 7.
As per claim 18, it is interpreted and rejected as claim 8.
As per claim 19, it is interpreted and rejected as claim 9.
As per claim 20, it is interpreted and rejected as claim 10.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant’s representative contends that Office is referring to Lee’s “article recognition tag 2017” when reciting “RFID tag,”  since bort Lee’s “ESL tag 209” (affixed to shelf) and Lee’s “article recognition tag 207” (affixed to article) as disclosed as RFID tags. In addition, the modifying Lee to change the “structure disclosed [in the prior art]” from a separate “article recognition tag” attached to the article, and an “electronic shelf label (ESL)” attached to a shelf would “render the prior art unsatisfactory for its intended purpose.” See MPEP 2143.01 Suggestion or Motivation to Modify the References. Lee's "electronic shelf tag" must stay on Lee's "shelf 203" in order to operate for "its intended purpose." Lee's "article recognition tag" must stay affixed to Lee's "article 205" to operate for "its intended purpose." For at least these reasons, Applicant respectfully submits that the independent claims, and all claims dependent thereon, are patentable over Lee in view of Zegelin. Therefore, Applicant respectfully requests that the Office withdraw the rejection of the pending claims as obvious over Lee in view of Zegelin. 
Examiner respectfully disagrees with Applicant’s contention. Examiner respectfully submits that the claimed subject matter does not explicitly convey that the first item related information and the See MPEP 2145, Part III. Therefore, element 209 and element 207 of the disclosed Lee reference are not eliminated and resulted in a unique single unit but their memory information can be merged or shifted/copied from one element to another element without departing from the gist of the invention as known in the art. As a result, the ESL tag 209 can remain on the shelf and the article tag 207 can remain attached to the article but their memory information can be merged either in the ESL tag 209 for faster transmission to the reader 211 or in article tag 207 for improved security. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688